Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-7
            The primary reasons for allowance are an electrophotographic electro-conductive member comprising an electro-conductive layer containing: a matrix containing a crosslinked product of a first rubber; and domains dispersed in the matrix, each of the domains containing a crosslinked product of a second rubber and electro-conductive particles, the first rubber being different from the second rubber, wherein when an average of ratios of the cross-sectional area of the electro-conductive particles contained in each of the domains to the cross-sectional area of each of the domains appearing on a cross-section of the electro-conductive layer in a thickness direction is defined as µ, and a standard deviation of the ratios is defined as σ, σ/µ is 0 or more and 0.4 or less, µ is 20% or more and 40% or less, and wherein among first cubic shaped 3 is at least 20.  The above limitations are contained in claims 1-7, but are not taught or suggested by the prior art of record.  

Claim 8
            The primary reasons for allowance are a method for producing the electrophotographic electro-conductive member comprising an electro-conductive layer containing: a matrix containing a crosslinked product of a first rubber; and domains dispersed in the matrix, each of the domains containing a crosslinked product of a second rubber and electro-conductive particles, the first rubber being different from the second rubber, wherein when an average of ratios of the cross-sectional area of the electro-conductive particles contained in each of the domains to the cross-sectional area of each of the domains appearing on a cross-section of the electro-conductive layer in a thickness direction is defined as µ, and a standard deviation of the ratios is defined as σ, σ/µ is 0 or more and 0.4 or less, µ is 20% or more and 40% or less, and wherein among first cubic shaped samples each having 9 µm on a side sampled at arbitrary nine portions from the electro-conductive layer, at least eight of the samples satisfy the following condition (1): Condition (1) assuming that one sample is divided into 27 unit cubes having 3 µm on a side, and a volume Vd of the domains contained in each of the unit cubes is calculated, a number of the unit cubes having Vd of 2.7 to 10.8 µm3 is at least 20, the method comprising the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Sato et al. (US 2015/0087489) and Yoshidome et al. (US 2017/0102633) disclose an electro-conductive layer containing a matrix and domains.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 25, 2022